UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-X

UNITED STATES OF AMERICA
19-CR-931 (VSB)
~against-
ORDER
LY WAN REED,
Defendant. :

anon samen --X

 

VERNON 8. BRODERICK, United States District Judge:

Ata bail hearing on December 30, 2019, Magistrate Judge Aaron set bail at $100,000,
among other conditions, and stayed release of the Defendant until 3 p.m. on December 30, 2019.
(Doc. 10.) Accordingly, it is:

ORDERED that the stay is extended until the bail appeal can be heard by this court.
SO ORDERED.

Dated: December 30, 2019
New York, New York I
%

Vernon S. Broderick”
United States District Judge

 

 
